Citation Nr: 1625062	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  13-21 976A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for status post oblique osteotomy, bilateral mandibular rami (hereinafter referred to as "jaw disability") (previously referred to as malocclusion secondary to mandibular prognathism).

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for sleep apnea, including as secondary to a jaw disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1973 to May 1975.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO), which declined to reopen previously denied claims of service connection for a jaw disability and sleep apnea as secondary to a jaw disability.  The Veteran's record is now in the jurisdiction of the Little Rock, Arkansas, RO.  In an August 2013 VA Form 9, the Veteran requested a hearing before the Board.  In statements received in December 2014 and January 2016, he withdrew such request.

 
FINDINGS OF FACT

1.  In an unappealed October 1987 rating decision, the RO denied service connection for a jaw disability.  

2.  Evidence added to the record since the last final decision in October 1987 pertaining to the jaw disability claim is cumulative of the evidence previously considered, does not contribute to a more complete picture of the Veteran's claim for service connection, and does not create a reasonable possibility of an allowance of the claim.

3.  In an unappealed April 2002 rating decision, the RO denied reopening the Veteran's claim for entitlement to service connection for sleep apnea.

4.  Evidence received since the April 2002 RO rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for sleep apnea; thus it is new and material.  

5.  The Veteran underwent jaw surgery in service; medical evidence indicates that his current sleep apnea is due to in-service jaw surgery.  


CONCLUSIONS OF LAW

1.  The October 1987 RO rating decision that denied service connection for a jaw disability is final.  38 U.S.C.A. § 7105(b), (c) (West 2014); 38 C.F.R. § 3.160(d), 20.201, 20.302 (2015).

2.  New and material evidence has not been received to reopen the claim for service connection for a jaw disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156(a) (2015).

3.  The April 2002 RO rating decision that denied reopening a previously denied claim for service connection for sleep apnea is final.  38 U.S.C.A. § 7105(b), (c); 
38 C.F.R. § 3.160(d), 20.201, 20.302.

4.  Evidence received since the April 2002 RO rating decision pertaining to the claim for sleep apnea is new and material; the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2015).

5.  The criteria for entitlement to service connection for sleep apnea have been met. 38 U.S.C.A. §§ 1110 , 5107(b) (West 2014); 38 C.F.R. §§ 3.102 , 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information is (1) necessary to reopen the claim; (2) necessary to substantiate each element of the underlying service connection claim; and (3) specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  The appellant was advised of VA's duties to notify and assist in the development of his claims prior to the initial adjudication of the claims.  By correspondence dated in March 2010, VA notified the Veteran in accordance with Kent, and also explained the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  

Inasmuch as this decision reopens and grants the claim of service connection for sleep apnea, there is no reason to belabor the impact of the VCAA on that matter; any notice defect or duty to assist failure is harmless.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  He was afforded a VA examination in September 2011.  The Board finds the examination report adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter.  The Veteran  has not identified any additional pertinent evidence that remains outstanding.  VA's duty to assist is met. 

Legal Criteria

New and Material Evidence

In general, RO decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200 (2015).  Board decisions are final on the date stamped on the face of the decision.  38 C.F.R. § 20.1100 (2015).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.

Service Connection

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§  1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38. C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of:  (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the current disability and the disease or injury in service.  See Shedden v. Principi, 281 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  

Factual Background and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Jaw Disability

Historically, an October 1987 rating decision denied service connection for malocclusion secondary to mandibular prognathism.  The RO denied the claim because mandibular prognathism is a constitutional or developmental abnormality that existed prior to enlistment in active duty service.  

At the time of the October 1987 denial, the Veteran's STRs were of record.  They showed a normal mouth and throat as well as normal head/face/neck/scalp upon May 1973 entrance examination.  In October 1973, the Veteran was diagnosed with malocclusion secondary to mandibular prognathism (malposition and contact of the teeth due to abnormal protrusion of the lower jaw).  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (32nd Ed. 2012)).  The record notes that the Veteran "had been aware of his lower jaw being larger than normal for the past 4 years."  He underwent bilateral mandibular oblique osteotomies of the rami.  The mandible was placed in a posterior position and wired into a class I relationship with the maxilla.  The intermaxillary wires were removed on October 11, 1973.  He underwent physical therapy to retrain the muscles of mastication for function.  The Veteran was discharged from care on October 22, 1973, when the range of motion was approaching normal, he could tolerate a regular diet, and his occlusion was stable and functional and in a surgically placed class I position.  He was asymptomatic and without complaint.  On March 1975 separation examination, the Veteran's mouth and throat were normal, as well as his head/face/neck/scalp.  

The file also contained clinical records and statements from Dr. M.W. from February 1987, April 1987, and June 1987 which generally reflect a diagnosis of severe sleep apnea following sleep studies.  The records reflect Dr. M.W.'s medical opinion that the 1973 surgery "...may have caused his tongue to be pushed further back into his pharynx and thus precipitated his symptomatology."  See June 29, 1987 correspondence from Dr. M.W.

Since the last final denial in October 1987, VA received additional clinical evidence and correspondence from private treating physicians.  Nearly all of the evidence received since the last final denial in October 1987 pertains to the Veteran's sleep apnea and the causal relationship between the 1973 jaw surgery and the Veteran's sleep apnea.  [This evidence will be addressed in the Sleep Apnea section below.]  In regards to the Veteran's jaw, the Board acknowledges December 1990 correspondence from Dr. R.Y. which explained that the Veteran "was born with the physical deformity of the jaw, known as prognathism.  This is a deformity in which the lower mandible is large and produces an extreme under bite. The patient was also born with an enlarged tongue which was mated to conform to his enlarged jaw.  The patient was seen in exam in The Navy long before I met him and a resection of his mandible was done, which produced the problem of forcing his tongue which was sized to fit his genetically inherited jaw size, to conform to a now reduced size mandible.  This produced a posterior pharyngeal airway obstruction which has caused him to snore loudly and have disrupted sleep for years." 

After reviewing the newly received evidence, the Board finds that the evidence is insufficient to reopen the claim for entitlement to service connection for a jaw disability.  The evidence fails to show that the Veteran's mandibular prognathism developed as a result of service.  Rather, Dr. R.Y.'s June 1990 correspondence is cumulative of the fact that the Veteran's jaw deformity was a preexisting condition prior to service.  Congenital and developmental defects are not "diseases or injuries" in the meaning of applicable legislation for disability compensation purposes. 38 C.F.R. §§ 3.303(c), 4.9 (2015).  

Therefore, although the Veteran has submitted new evidence that was not before the RO in October 1987, the new evidence is not material to the claim for service connection for a jaw disability.  Instead, newly received medical evidence further supports the finding that the Veteran's mandibular prognathism existed prior to service.  This evidence does not warrant reopening of the previously denied claim.  In light of the evidence, it is the determination of the Board that new and material evidence has not been submitted.  Thus, the claim for service connection for a jaw disability is not reopened and the benefits sought on appeal remain denied.

Sleep Apnea

Historically, an April 2002 rating decision denied service connection for sleep apnea as secondary to the Veteran's 1973 in-service jaw surgery.  The decision acknowledged a current diagnosis of sleep apnea and medical nexus opinions which explain that his sleep apnea is secondary to the in-service surgery.  The opinion explains that because the Veteran's jaw surgery cannot be service connected, his sleep apnea condition also cannot be service connected as a secondary condition.  

The evidence added to the claims file since the April 2002 rating decision includes a June 2011 statement from Dr. G.H. which notes that, "...one of the physicians [during service] commented on his significant malocclusion and underbite and said that this could be corrected and he had some maxillofacial surgery done and his mandible was moved backwards and he states it was moved about 1/2 inch.  Since that time he's had worsening problems with his obstructive sleep apnea.  He has seen multiple sleep apnea physicians and has been on CPAP or Bi-PAP over time and he continues to be on the CPAP.  In the mid 80s in an effort to treat his obstructive sleep apnea he had his tonsils removed and had a UVPP [uvulopalatopharyngoplasty] and at that time he had so much obstruction he required a postoperative tracheostomy for several months.  This was back in 1987."  The correspondence reflects an assessment of obstructive sleep apnea treated with CPAP.  Dr. G.H. explained, "There is no doubt that his mandibular surgery back in 73 when he was in the military has exacerbated or worsened his obstructive sleep apnea by causing worsening retrodisplacement of his tongue and collapse of the hypopharynx, making his obstructive sleep apnea a more severe problem.  They performed a cosmetic surgery on him, but failed to realize that this would create a worsening medical problem with his obstructive sleep apnea." 

A VA examination conducted in September 2011 provided additional opinions regarding the Veteran's sleep apnea and the causal relationship between the 1973 jaw surgery and the Veteran's sleep apnea.  The examiner explained that when the Veteran's mandible was set back during his 1973 surgery, the tongue base and support (attached to the genial tubercle region of the anterior mandible) are placed posteriorly as to infringe on the airway leading to obstruction.  The examiner explained that at the time of the surgery, the medical community was more concerned with "effects on speech, chewing concerns, and orthodontic stability.  Tongue reduction surgery was often done in conjunction to the mandibular set back. There is no mention of tongue reduction planning or surgery in the chart.  In that historical period the airway and tongue were believed to adapt to the set back."  The examiner explained that the surgery would cause improvement of his malocclusion but that the jaw positioning "likely would contribute to the manifestation of sleep apnea."  He further explained that with today's knowledge base, patients having this type of skeletal anomaly with tongue macroglossia would be treated differently:  "He would undergo a sleep apnea study prior to any surgery being done and would most likely have had adjunctive procedures or altered procedures rather than the single procedure he underwent... The conclusion is that it is most likely the surgery caused the precipitation of his sleep apnea."   

The Board finds Dr. G.H.'s June 2011 correspondence and the September 2011 VA examination report, particularly the historical discussion, to be both new and material.  See Paller v. Principi, 3 Vet. App. 535, 538 (1992) (Corroborative medical reports that are relevant, probative, and have a reasonable possibility of changing the outcome are material).  Given the low threshold for reopening a previously denied claim as espoused by the U.S. Court of Appeals for Veterans Claims (Court) in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that new and material evidence has been received.  Thus, the claim for service connection for sleep apnea, including as secondary to a jaw disability, is reopened.     

As noted above, service connection requires: (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the current disability and the disease or injury in service.  As explained below, the Board finds that all three elements are satisfied, and service connection for sleep apnea is warranted on a direct, not secondary, theory of entitlement. 

The Veteran entered service in July 1973.  He underwent mandibular reduction surgery in October 1973.  During that surgery, his tongue was not reduced.  Although he did not have immediate sleep apnea symptoms, his wife noticed that he stopped breathing during his sleep in approximately 1977.  See March 1996 correspondence from Dr. J.V.  The September 2011 VA examiner explained it is most likely that the Veteran did not initially show evidence of obstructive sleep apnea due to "his ability to compensate due to his youthful muscle tone and relatively low body weight." See September 2011 VA examination report. 

February 1987 clinical records and sleep study reports confirmed the diagnosis of severe sleep apnea with over 200 apneic/hypopnic episodes per night and hemoglobin desaturation down to 70%.  In April 1987, the Veteran underwent a tonsillectomy and a UVPP.  During the surgery, he had obstructive swelling of the epiglottis and arytenoids, so a tracheotomy was done.  Although the Veteran's condition improved, it was not cured.  November 1989 correspondence from Dr. R.Y. explained that the Veteran's sleep disorder is a permanent condition that cannot be corrected.  He further explained that the Veteran will never be able to correct the condition as an attempt at surgical correction nearly resulted in his death.  Per the findings of the September 2011 VA examination report and the Veteran's January 2010 and June 2013 statements, his sleep apnea condition persists.    

Finally, the claims file contains several medical nexus opinions which link the Veteran's sleep apnea to the 1973 in-service surgery.  June 11, 1987, correspondence from Dr. M.W. reflects his belief that the jaw surgery was probably the precipitating factor of the Veteran's sleep apnea.  "By pushing the jaw backward, the tongue was also pushed backward and would more easily occlude his airway."  A March 1996 statement from Dr. J.V. notes that the Veteran's "mandibular revision at age 18 and large tongue may also be playing a part" in his daytime sleepiness and sleep apnea.  A January 1999 statement (received by VA in November 2000) from an unknown author with an illegible signature (reported by the Veteran to be a physician in Germany) reflects a knowledge of the history of the case and an opinion that the Veteran's sleep apnea may be a result of his mandible surgery.  And as discussed in detail above, Dr. G.H.'s June 2011 opinion and the September 2011 VA examiner's opinion support the conclusion that the 1973 in-service jaw surgery precipitated his sleep apnea.       

The Board acknowledges that the usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  See  38 C.F.R. § 3.306 (b)(1) (2015).  However, there is no indication in the record that sleep apnea is a usual effect of the surgery the Veteran underwent in 1973.  As explained by the September 2011 VA examiner, it was believed at that time that the tongue and airway would adapt to the surgery.  Furthermore, if the Veteran were to have the same surgery today, adjunctive procedures would accompany the jaw surgery.  See September 2011 VA examination report.      

In sum, the file contains a current diagnosis of sleep apnea, an event or injury in service (the October 1973 mandibular reduction surgery), and several competent medical opinions that conclude the surgery precipitated his sleep apnea.  Accordingly, service connection for sleep apnea is warranted.   


ORDER

New and material evidence has not been received that is sufficient to reopen the claim for service connection for a jaw disability; the claim is not reopened.

The previously denied claim for service connection for sleep apnea is reopened, and service connection for sleep apnea is granted.



____________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


